DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
In view of amendments and remarks the rejection of claims 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Sumino et al. (EP 3 156 448 Al or U.S. Patent 10,138,352) in view of Seki et al. (JP 61-000254 A) and Debe et al. (U.S. Patent Application Publication 2008/0020923 A1) has been withdrawn.
Claims 1 and 4-5 are pending.

Allowable Subject Matter
Claims 1 and 4-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims 1 and 4-5 are allowable over the closest references: Sumino et al. (EP 3 156 448 Al or U.S. Patent 10,138,352), Seki et al. (JP 61-000254 A) and Debe et al. (U.S. Patent Application Publication 2008/0020923 A1).


    PNG
    media_image1.png
    349
    789
    media_image1.png
    Greyscale


Seki discloses that tetrafluoroethylene-propylene copolymer (I) elastomers are colored red without impairing their heat resistant or electric insulating properties by the addition of greater than or equal to 0.5% pigments II, III, IV, and/or V. Thus, I (54 mol% C2F4, number average molecular weight 50,000) 100, II 2, 1,3-bis(tert-butylperoxyiso propyl) benzene 1, triallyl isocyanurate 5, Na stearate 1, and TiC>2 5 parts were kneaded at 60°, and a 1,6-mm Sn-plated Cu wire was extrusion coated with a 0.5-mm layer of the composition and heated in steam at 195° and 13 atm. for 3 min. The resulting wire showed insulation resistance 2500 mQ-km and good color, which did not fade after 4 days at 250°; vs. 2600 MQ-km with good color but severe fading using 
Debe discloses an article comprising multiple nanostructured layers, the nanostructured layers comprising acicular nanostructured support elements, wherein the nanostructured layers comprise nanostructured support elements formed of an organic-based material, wherein the organic-based material comprises perylene red (claims 1-6), C.l. Pigment 149 denoted as “perylene red” (paragraphs [0008], [0039], etc.) is substantially identical to the claimed compound having a perylene skeleton is represented by the claimed formula (I).
It is well known that pigment Red 149 has perylene molecular structure and name: C.T. Pigment Red 149, C.1.71137:

    PNG
    media_image2.png
    235
    896
    media_image2.png
    Greyscale

C.I. Pigment Red 149,0.1.71137,CAS 4948-15-6,598,65, C40H26N2O4, Hosta print Red B 32,Luprofil Red, Palamid Red, Pigment Red B,PV Fast Red B
Molecular Formula: C40H26N2O4
Molecular Weight: 598.65
CAS Registry Number:4948-15-6 
Manufacturing Methods: Perylene-3,4,9,10~tetracarboxylic acid and 3,5-Dimethylbeozenamine condensation, dosed loop.

	However Sumino et al., Seki et al. (JP 61-000254 A) and Debe et al. do not disclose or fairly suggest the claimed perfluoroelastomer composition comprising: 
a perfluoroelastomer and 
a composition having a perylene skeleton selected from the group consisting of
	
    PNG
    media_image3.png
    448
    696
    media_image3.png
    Greyscale


wherein R1 and R2 each independently represent an optionally substituted alkyl group, alkoxy group or aryl group, and particularly 
a content of the compound having a perylene skeleton is greater than or equal to 0.05 parts by weight and less than or equal to 0.4 parts by weight with respect to 100 parts by weight of the perfluoroelastomer, as per amended claim 1.
, Seki et al. (JP 61-000254 A) and Debe et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
8.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								
/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762